     Case 2:21-cv-01129-EEF-DPC Document 20 Filed 09/16/21 Page 1 of 19




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


 BILAL HANKINS                                    CIVIL ACTION NO.: 2:21-cv-001129

 VERSUS                                           JUDGE: ELDON E. FALLON

 KEVIN WHEELER, RAMON PIERRE,                    MAGISTRATE JUDGE:
 and CARL PERRILLOUX (in their                   DONNA PHILLIPS CURRAULT
 individual and official capacities), THE
 ORLEANS LEVEE DISTRICT POLICE,
 THE HOUSING AUTHORITY OF NEW
 ORLEANS,        THE        HURSTVILLE
 SECURITY AND NEIGHBORHOOD
 IMPROVEMENT DISTRICT, and DOE
 INSURANCE COMPANIES 1-6

           ANSWER TO THE COMPLAINT OF PLAINTIFF BILAL HANKINS

       NOW INTO COURT, through undersigned counsel, come defendants, Kevin

Wheeler, Roman Pierre and Carl Perilloux (hereinafter collectively referred to as

“Defendants”), who with respect, answer the plaintiff’s Complaint of Bilal Hankins:

                                     FIRST DEFENSE

       The Complaint fails to state a claim against these defendants upon which relief

can be granted.

                                   SECOND DEFENSE

       Any claims made against Kevin Wheeler, Roman Pierre and Carl Perilloux in their

“official capacity” are duplicative of plaintiff’s claims against the Hurstville Security and

Neighborhood Improvement District and thus state no cause of action.

                                    THIRD DEFENSE

       Defendants herein plead that any action taken by them was taken in good faith

and with probable cause, without malice, under laws believed to be Constitutional.
     Case 2:21-cv-01129-EEF-DPC Document 20 Filed 09/16/21 Page 2 of 19




                                    FOURTH DEFENSE

        Defendants aver that at all times herein, their actions were reasonable, justified

and legally permissible under the circumstances.

                                     FIFTH DEFENSE

        Defendants Kevin Wheeler, Roman Pierre and Carl Perilloux specifically plead

that they are entitled to and protected by the qualified immunity afforded to public officials

for acts committed during the course of their official duties.

                                     SIXTH DEFENSE

        Defendants affirmatively allege that all actions taken in this matter were

reasonably necessary and objectively reasonable under the circumstances, and that the

Constitutional rights of Bilal Hankins were not violated.

                                   SEVENTH DEFENSE

       These defendants are not liable under 42 U.S.C. §1983 as their actions were

Constitutional.

                                    EIGHTH DEFENSE

        Defendants are entitled to and hereby plead the statutory limitation of liability, cost

and interest as set forth in La. R.S. 13:5106 and La. R.S. 13:5112, as well as any other

applicable statutory or jurisprudential limitation of liability, including an award of attorney

fees, costs and interest by plaintiff to the defendants under applicable law.

                                     NINTH DEFENSE

        Despite having adequate and reasonable opportunity to do so, plaintiff has failed

to mitigate his claimed damages, so that any recovery sought herein should be reduced

or precluded in its entirety.



                                              2
     Case 2:21-cv-01129-EEF-DPC Document 20 Filed 09/16/21 Page 3 of 19




                                      TENTH DEFENSE

       Defendants plead that, to the extent any acts and/or omissions of these defendants

was a cause of the plaintiff’s injuries, which is denied, all such acts and/or omissions

constitute policymaking or discretionary acts for which defendants are immune from

liability under La. R.S. 9:2798.1.

                                     ELEVENTH DEFENSE

       The sole and proximate cause of the injuries and/or damage alleged and sued

upon in the Plaintiff’s Original Complaint were caused by the intentional acts and/or fault

of Bilal Hankins, whose intentional acts and/or fault are plead herein as a complete bar

to any recovery herein or, in the alternative, as serving to diminish and/or reduce the

recovery herein in proportion to the degree or percentage of fault attributable to Bilal

Hankins.

                                     TWELFTH DEFENSE

       Defendants aver that they are entitled to an award against plaintiff of all attorney

fees and costs expended in the defense of this matter pursuant to federal and/or state

law including, if applicable, 42 U.S.C. §1988.

                                 THIRTEENTH DEFENSE

       To the extent that the plaintiff seeks punitive damages and attorney fees and costs

under any and all state law claims, including under the doctrine of “respondeat superior”

same should not be allowed as there is no basis under state law for an award of such

damages under pendant jurisdiction.




                                            3
     Case 2:21-cv-01129-EEF-DPC Document 20 Filed 09/16/21 Page 4 of 19




                               FOURTEENTH DEFENSE

       At all times relevant herein, defendants acted in a reasonable and proper manner

and they fully complied with any and all legal duties and standards of care imposed by

law and applicable to them.

                                 FIFTEENTH DEFENSE

       As discovery has not yet commenced, these defendants reserve the right to assert

additional affirmative defenses and likewise to assert additional affirmative defenses in

accordance with the Court’s Scheduling Order.

                                 SIXTEENTH DEFENSE

       Defendants specifically aver any and all affirmative defenses specifically

enumerated in Federal Rule of Civil Procedure article 8(c), which are applicable to this

case and/or any and all affirmative defenses recognized by the jurisprudence, and these

are plead herein as if copied in extenso to the extent that they apply.

                               SEVENTEENTH DEFENSE

       These defendants respectfully request trial by jury.

       AND NOW COME, defendants, Kevin Wheeler, Roman Pierre and Carl Perilloux

and, specifically answering the enumerated allegations in the Plaintiff’s Complaint,

respond as follows:

                                            1.

       Defendants admit to the proper statutory references, but otherwise deny the

allegations of Paragraph 1.

                                            2.

       The allegations of Paragraph 2 are denied.



                                             4
      Case 2:21-cv-01129-EEF-DPC Document 20 Filed 09/16/21 Page 5 of 19




                                             3.

       The allegations of Paragraph 3 are denied for lack of sufficient information to justify

a belief therein.

                                             4.

       The allegations of Paragraph 4 are denied.

                                             5.

       Defendants deny the first sentence of Paragraph 5. Defendants admit that Derek

Chauvin has been convicted of murder of George Floyd insofar as the second sentence

of Paragraph 5. Thereafter, the third and fourth sentences of Paragraph 5 contain a

political statement for which there is no requirement of an answer by these defendants.

However, to the extent an answer is deemed necessary by the Court, the allegations of

the remainder of Paragraph 5 are otherwise denied for lack of sufficient information to

justify a belief therein. The last sentence of Paragraph 5 is denied.

                                             6.

       The allegations of Paragraph 6 are denied.

                                             7.

       The allegations of Paragraph 7 are denied for lack of sufficient information to justify

a belief therein.

                                             8.

       It is admitted that at all times relevant to this Complaint, defendant Wheeler was

employed by the Hurstville Security and Neighborhood Improvement District and denies

that he was employed by the Orleans Levee District Police Department. Further, any

lawsuit against Wheeler in his official capacity is duplicative of a lawsuit against the

Hurstville Security and Neighborhood Improvement District.

                                              5
      Case 2:21-cv-01129-EEF-DPC Document 20 Filed 09/16/21 Page 6 of 19




                                                9.

       It is admitted that at all times relevant to this Complaint, defendant Pierre was

employed by the Hurstville Security and Neighborhood Improvement District and it is

denied that he was employed by the Housing Authority of New Orleans police at the time

of the incident made the subject of this lawsuit. Further, any lawsuit against Pierre in his

official capacity is duplicative of a lawsuit against the Hurstville Security and

Neighborhood Improvement District.

                                               10.

       It is admitted that at all times relevant to this Complaint, defendant Perilloux was

employed by the Hurstville Security and Neighborhood Improvement District and denies

that he was employed by the Orleans Levee District Police Department. Further, any

lawsuit against Perilloux in his official capacity is duplicative of a lawsuit against the

Hurstville Security and Neighborhood Improvement District.

                                               11.

       The allegations of Paragraph 11 do not require an answer of these defendants as

it states a conclusion of law. However, without acknowledging the necessity of answering

Paragraph 11, defendants Wheeler, Pierre and Perilloux admit that it at all times they

were acting under color of law.

                                               12.

       The allegations of Paragraph 12 state claims versus a fictitious insurance company

and an answer is not required. Otherwise, the allegations of Paragraph 12 are denied for

lack of sufficient information to justify a belief therein.

                                               13.

       The allegations of Paragraph 13 are denied.

                                                6
      Case 2:21-cv-01129-EEF-DPC Document 20 Filed 09/16/21 Page 7 of 19




                                           14.

       Defendants admit to the jurisdiction of the Court.

                                           15.

       Defendants admit that this Court is a court of proper venue.

                                           16.

       The allegations of Paragraph 16 state conclusions of law and an answer is not

required of these defendants.     To the extent an answer is deemed necessary, the

allegations of Paragraph 16 are denied as written.

                                           17.

       The allegations of Paragraph 17 are denied as written.

                                           18.

       The allegations of Paragraph 18 are denied as written.

                                           19.

       The allegations of Paragraph 19 are denied.

                                           20.

       The allegations of Paragraph 20 are denied.

                                           21.

       The allegations of Paragraph 21 are denied for lack of sufficient information to

justify a belief therein.

                                           22.

       The allegations of Paragraph 22 are denied as written.

                                           23.

       The allegations of Paragraph 23 are denied for lack of sufficient information to

justify a belief therein.


                                            7
      Case 2:21-cv-01129-EEF-DPC Document 20 Filed 09/16/21 Page 8 of 19




                                          24.

       The allegations of Paragraph 24 are denied for lack of sufficient information to

justify a belief therein.

                                          25.

       The allegations of Paragraph 25 are denied for lack of sufficient information to

justify a belief therein.

                                          26.

       The allegations of Paragraph 26 are denied for lack of sufficient information to

justify a belief therein.

                                          27.

       The allegations of Paragraph 27 are denied for lack of sufficient information to

justify a belief therein.

                                          28.

       The allegations of Paragraph 28 are denied for lack of sufficient information to

justify a belief therein.

                                          29.

       The allegations of Paragraph 29 are denied for lack of sufficient information to

justify a belief therein.

                                          30.

       The allegations of Paragraph 30 are denied.

                                          31.

       The allegations of Paragraph 31 are denied for lack of sufficient information to

justify a belief therein.




                                           8
      Case 2:21-cv-01129-EEF-DPC Document 20 Filed 09/16/21 Page 9 of 19




                                           32.

       The referenced complaints, interviews and statements are the best evidence of

their content. Otherwise, the allegations of Paragraph 32 are denied for lack of sufficient

information to justify a belief therein.

                                           33.

       The allegations of Paragraph 33 are denied for lack of sufficient information to

justify a belief therein.

                                           34.

       The allegations of Paragraph 34 are denied as written.

                                           35.

       The allegations of Paragraph 35 are denied as written.

                                           36.

       The allegations of Paragraph 36 are denied.

                                           37.

       The allegations of Paragraph 37 are denied.

                                           38.

       It is admitted that Officer Wheeler ran a license plate check on the vehicle

referenced.

                                           39.

       The allegations of Paragraph 39 are denied.

                                           40.

       The allegations of Paragraph 40 are denied for lack of sufficient information to

justify a belief therein.




                                            9
     Case 2:21-cv-01129-EEF-DPC Document 20 Filed 09/16/21 Page 10 of 19




                                            41.

       The allegations of Paragraph 41 are denied.

                                            42.

       The allegations of Paragraph 42 are denied for lack of sufficient information to

justify a belief therein.

                                            43.

       The allegations of Paragraph 43 are denied for lack of sufficient information to

justify a belief therein.

                                            44.

       The allegations of Paragraph 44 are denied for lack of sufficient information to

justify a belief therein.

                                            45.

       The allegations of Paragraph 45 are denied.

                                            46.

       The allegations of Paragraph 46 are denied.

                                            47.

       The referenced manual is the best evidence of its contents; otherwise, the

allegations of Paragraph 47 are denied for lack of sufficient information to justify a belief

therein.

                                            48.

       The referenced manual is the best evidence of its contents; otherwise, the

allegations of Paragraph 48 are denied for lack of sufficient information to justify a belief

therein.




                                             10
     Case 2:21-cv-01129-EEF-DPC Document 20 Filed 09/16/21 Page 11 of 19




                                          49.

       The allegations of Paragraph 49 are denied.

                                          50.

       The allegations of Paragraph 50 are denied.

                                          51.

       The allegations of Paragraph 51 are denied.

                                          52.

       The allegations of Paragraph 52 are denied.

                                          53.

       It is denied that defendants made any false statements as represented in

Paragraph 53.

                                          54.

       The allegations of Paragraph 54 are denied all and singular.

                                          55.

       The allegations of Paragraph 55 are denied.

                                          56.

       The allegations of Paragraph 56 are denied.

                                          57.

       The allegations of Paragraph 57 are denied for lack of sufficient information to

justify a belief therein.

                                          58.

       The allegations of Paragraph 58 are denied for lack of sufficient information to

justify a belief therein as to inquiries allegedly made by Lona Hankins. The remainder of




                                           11
     Case 2:21-cv-01129-EEF-DPC Document 20 Filed 09/16/21 Page 12 of 19




the allegations of Paragraph 58 are denied except to admit the content of the documents

referenced therein.

                                          59.

       The allegations of Paragraph 59 are denied for lack of sufficient information to

justify a belief therein.

                                          60.

       The allegations of Paragraph 60 are denied as written.

                                          61.

       Defendants admit the content of the documents referenced but otherwise, the

allegations of Paragraph 61 are denied as written.

                                          62.

       The allegations of Paragraph 62 are denied for lack of sufficient information to

justify a belief therein.

                                          63.

       The vast majority of Paragraph 63 contains a political statement and argument for

which an answer is not necessary.      However, to the extent an answer is deemed

necessary, the allegations of Paragraph 63 are denied as written.

                                          64.

       Defendants re-aver and re-allege those previous answers and defenses as set

forth herein.

                                          65.

       The allegations of Paragraph 65 are denied.

                                          66.

       The allegations of Paragraph 66 are denied.

                                          12
     Case 2:21-cv-01129-EEF-DPC Document 20 Filed 09/16/21 Page 13 of 19




                                            67.

       It is admitted that at all times herein, defendants Wheeler and Pierre were acting

under color of law, but otherwise deny that there was any Constitutional or other legal

violation as set forth in the Complaint.

                                            68.

       Defendants deny that any Constitutional right of plaintiff was violated.

                                            69.

       The allegations of Paragraph 69 are denied.

                                            70.

       The allegations of Paragraph 70 are denied, and Wheeler and Pierre specifically

assert their right and entitlement to qualified immunity.

                                            71.

       The allegations of Paragraph 71 are denied.

                                            72.

       The allegations of Paragraph 72 are denied.

                                            73.

       Defendants re-aver and re-allege all of those defenses and answers previously

pled herein.

                                            74.

       The allegations of Paragraph 74 are denied.

                                            75.

       The allegations of Paragraph 75 are denied.

                                            76.

       The allegations of Paragraph 76 are denied.


                                             13
     Case 2:21-cv-01129-EEF-DPC Document 20 Filed 09/16/21 Page 14 of 19




                                            77.

       The allegations of Paragraph 77 are denied.

                                            78.

       It is admitted that at all times herein, defendants Wheeler and Pierre were acting

under color of law, but otherwise deny that there was any Constitutional or other legal

violation as set forth in the Complaint.

                                            79.

       The allegations of Paragraph 79 are denied, and Wheeler and Pierre specifically

assert their right and entitlement to qualified immunity.

                                            80.

       The allegations of Paragraph 80 are denied.

                                            81.

       The allegations of Paragraph 81 are denied.

                                            82.

       The allegations of Paragraph 82 are denied.

                                            83.

       Defendants re-aver and re-allege of those answers and defenses as previously

pled herein.

                                            84.

       The allegations of Paragraph 84 are denied.

                                            85.

       The allegations of Paragraph 85 are denied.

                                            86.

       The allegations of Paragraph 86 are denied.


                                             14
     Case 2:21-cv-01129-EEF-DPC Document 20 Filed 09/16/21 Page 15 of 19




                                            87.

       It is admitted that at all times herein, defendants Wheeler and Pierre were acting

under color of law, but otherwise deny that there was any Constitutional or other legal

violation as set forth in the Complaint.

                                            88.

       The allegations of Paragraph 88 are denied, and Wheeler and Pierre specifically

assert their right and entitlement to qualified immunity.

                                            89.

       The allegations of Paragraph 89 are denied.

                                            90.

       The allegations of Paragraph 90 are denied.

                                            91.

       Defendants re-aver and re-allege all of those answers and defenses previously

pled herein.

                                            92.

       The allegations of Paragraph 92 are denied.

                                            93.

       The allegations of Paragraph 93 are denied.

                                            94.

       The allegations of Paragraph 94 are denied.

                                            95.

       The allegations of Paragraph 95 are denied.




                                             15
     Case 2:21-cv-01129-EEF-DPC Document 20 Filed 09/16/21 Page 16 of 19




                                           96.

       It is admitted that at all times herein, defendants Wheeler and Pierre were acting

under color of law, but otherwise deny that there was any Constitutional or other legal

violation as set forth in the Complaint.

                                           97.

       The allegations of Paragraph 97 are denied.

                                           98.

       The allegations of Paragraph 98 are denied.

                                           99.

       The allegations of Paragraph 99 are denied.

                                           100.

       Defendants re-aver and re-allege all of those answers and defenses as previously

pled herein.

                                           101.

       The allegations of Paragraph 101 are denied.

                                           102.

       The allegations of Paragraph 102 are denied.

                                           103.

       The allegations of Paragraph 103 are denied.

                                           104.

       It is admitted that at all times herein, defendants Wheeler and Pierre were acting

under color of law, but otherwise deny that there was any Constitutional or other legal

violation as set forth in the Complaint.




                                           16
    Case 2:21-cv-01129-EEF-DPC Document 20 Filed 09/16/21 Page 17 of 19




                                        105.

      The allegations of Paragraph 105 are denied.

                                        106.

      The allegations of Paragraph 106 are denied.

                                        107.

      The allegations of Paragraph 107 are denied.

                                        108.

      Defendants re-aver and re-allege all of those answers and defenses as previously

pled herein.

                                        109.

      The allegations of Paragraph 109 are denied.

                                        110.

      The allegations of Paragraph 110 are denied.

                                        111.

      The allegations of Paragraph 111 are denied.

                                        112.

      The allegations of Paragraph 112 are denied.

                                        113.

      Defendants re-aver and re-allege all of those answers and defenses previously

pled herein.

                                        114.

      The allegations of Paragraph 114 are denied.

                                        115.

      The allegations of Paragraph 115 are denied.


                                         17
    Case 2:21-cv-01129-EEF-DPC Document 20 Filed 09/16/21 Page 18 of 19




                                        116.

      The allegations of Paragraph 116 are denied.

                                        117.

      The allegations of Paragraph 117 are denied.

                                        118.

      Defendants re-aver and re-allege all of those answers and defenses previously

pled herein.

                                        119.

      The allegations of Paragraph 119 are denied.

                                        120.

      The allegations of Paragraph 120 are denied as written.

                                        121.

      The allegations of Paragraph 121 are denied as written.

                                        122.

      The allegations of Paragraph 122 are denied as written.

                                        123.

      The allegations of Paragraph 123 are denied.

                                        124.

      The allegations of Paragraph 124 are denied.

                                        125.

      The allegations of Paragraph 125 are denied.

                                        126.

      The allegations of Paragraph 126 are denied.




                                         18
     Case 2:21-cv-01129-EEF-DPC Document 20 Filed 09/16/21 Page 19 of 19




       To the extent an answer is deemed necessary to the Demand for Relief as

contained in Paragraph V, same are denied all and singular.

       WHEREFORE, defendants, Kevin Wheeler, Roman Pierre and Carl Perilloux pray

that this Answer with Defenses be deemed good and sufficient and after all legal delays

and due proceedings are had, that there be judgment herein, in accordance with the law

and the evidence, dismissing the claims of the plaintiff at his cost and with prejudice, and

after jury trial, if defendants are found to be the prevailing party, they are entitled to an

award against plaintiff herein for attorney fees and costs expended in this matter pursuant

to state law if applicable, and pursuant to 42 U.S.C. §1988.

                                           Respectfully submitted,

                                           MOULEDOUX, BLAND, LEGRAND & BRACKETT

                                           s/ Mark E. Hanna
                                           MARK E. HANNA (#19336)
                                           JOSEPH S. TRYTTEN (#38921)
                                           MOULEDOUX, BLAND, LEGRAND & BRACKETT,
                                           LLC
                                           701 Poydras Street, Suite 600
                                           New Orleans, Louisiana 70139
                                           Telephone: (504) 595-3000
                                           Facsimile: (504) 522-2121
                                           Email: mhanna@mblb.com
                                                  jtrytten@mblb.com

                                           Attorneys for Kevin Wheeler, Roman Pierre, and
                                           Carl Perilloux


                               CERTIFICATE OF SERVICE

        I hereby certify that on September 16, 2021, I electronically filed the foregoing with
the Clerk of Court by using the CM/ECF system which will send a notice of electronic filing
to all CM/ECF participants.

                                                  s/ Mark E. Hanna



                                             19
